WOODLEY, Judge
(dissenting).
Appellants were jointly indicted and prosecuted. They requested a severance.
Art. 650 C.C.P. provides:
“Two or more defendants jointly prosecuted may sever in the trial upon the request of either.”
The request for severance was made orally before the jury was selected. The -trial court erred in refusing to grant the request.
Unlike Art. 651 C.C.P., the statute above quoted does not require a written motion or affidavit.
The majority refuse to consider the statement of facts which reflects the denial of appellants’ rights to be separately tried because, though timely approved and filed in the trial court, the clerk failed to place a file mark on the instrument and did not certify to such filing until after this appeal had been submitted and the judgment affirmed. Such holding is in direct conflict with the holding in Nolen v. State, 72 Tex.Cr.R. 450, 162 S.W. 869.
The statement of facts was filed when it was delivered into the possession of the •clerk of the trial court. Young v. State, 86 Tex.Cr.R. 621, 218 S.W. 754.
An official file mark on such an instrument is a mere memorandum that serves as evidence of the fact of filing. Ex parte Leifeste, 127 Tex.Cr.R. 445, 77 S.W.2d 675.
None of the cases cited in the majority opinion support its holding. Those pertinent relate to statements of facts or bills of exception approved or filed in the trial court after original submission of the appeal in this Court.
I respectfully dissent.